Opinion issued October 11, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00627-CV
                             ———————————
                 IN RE LESLIE LYNN MCDONALD, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Leslie Lynn McDonald, has filed a petition for a writ of mandamus,

challenging the trial court’s orders referring the case to arbitration “pursuant to the

terms of the parties’ premarital agreement” and granting real party in interest David

Tally McDonald’s summary-judgment motions.1


1
      The underlying case is In the Matter of the Marriage of Leslie Lynn McDonald and
      David Tally McDonald, Cause No. 2016-27310, in the 309th District Court of Harris
      County, Texas, the Honorable Sheri Y. Dean presiding.
        We deny the petition and dismiss as moot relator’s motion for an emergency

stay.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                         2